Citation Nr: 0705300	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether an August 1955 claim of service connection for a 
nervous condition, to include an anxiety disorder, remains 
pending.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

The procedural history of this case requires some 
explanation.  

In August 1955, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
"nervous condition."  In a January 1956 rating decision, 
the RO denied the claim.  In a January 1956 letter, the RO 
notified the veteran that her claim had been denied on the 
basis that "[y]our nervous condition was not incurred in or 
aggravated by your service."  The veteran did not appeal the 
RO's decision.

In June 1997, the veteran submitted (1) a claim of service 
connection for post-traumatic stress disorder (PTSD) and (2) 
a request for revision of the January 1956 rating decision 
denying service connection for a nervous disorder on the 
grounds of clear and unmistakable error (CUE), arguing that 
the RO had failed to follow regulations regarding direct and 
presumptive service connection.

In a February 1999 rating decision, the RO denied the claims.  
The veteran, through her attorney, appealed the RO's decision 
to the Board.  In the veteran's July 2000 substantive appeal, 
the veteran's attorney raised an additional theory of CUE, 
arguing that the January 1956 rating decision was clearly and 
unmistakably erroneous in failing to consider the presumption 
of sound condition under 38 C.F.R. § 3.63.  

In addition, in June 1999, the veteran's attorney submitted 
an additional "claim" to the RO entitled "Failure to 
Adjudicate a Claim for a Nervous Condition/Anxiety Disorder 
As Raised by The Medical Records and the Formal Claim of 
August 4, 1955."  Essentially, he argued that because the 
veteran had specifically claimed entitlement to service 
connection for a "nervous condition" and the January 1956 
rating decision had listed the issue as "psychosis," the 
claim of service connection for a "nervous condition" 
remained pending.  He therefore requested that the RO 
adjudicate the claim of service connection for a nervous 
condition/anxiety disorder.

In a May 2000 rating decision, the RO denied the "claim."  
In May 2001, the veteran's attorney submitted a notice of 
disagreement with the RO's decision.  

Thereafter, the case was certified to the Board for appellate 
consideration.  

In a January 2003 decision, the Board granted service 
connection for PTSD and, after considering both CUE theories 
raised by the veteran's attorney, determined that the January 
19, 1956 rating decision was not clearly and unmistakably 
erroneous in denying service connection for a nervous 
condition.  

Also in the January 2003 decision, the Board noted that 
although the veteran had submitted a notice of disagreement 
with the May 2000 rating decision discussed above, a 
Statement of the Case had not yet been issued.  Accordingly, 
the Board remanded the issue to the RO for such action.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding that 
where a claimant has submitted a notice of disagreement, but 
a Statement of the Case has not yet been issued, "the Board 
[must remand] that issue to the RO, not refer[] it there, for 
issuance of that SOC.").  

Pursuant to the Board's remand instructions, in January 2005, 
the RO issued a Statement of the Case addressing the 
"claim" for adjudication of a pending claim of service 
connection for a nervous condition/anxiety disorder.  
Specifically, the RO determined that there was "no evidence 
of any unadjudicated claim," and that the January 1956 
rating decision denying service connection for a nervous 
condition was final.  The RO further accepted the June 1999 
"claim" as an application to reopen, and determined that 
new and material evidence to reopen the claim of service 
connection for a nervous condition had not been received.  

In February 2005, the veteran's attorney submitted a 
substantive appeal, reiterating his arguments regarding the 
issue of "failure to adjudicate a claim for a nervous 
condition/anxiety disorder."  He made no reference to the 
issue of new and material evidence; thus, the Board finds 
that the latter issue is not currently in appellate status.  
The only issue currently on appeal is as set forth on the 
cover page of this decision.  

In addition to appealing to the Board the RO's May 2000 
decision on her January 1999 "claim" discussed above, the 
veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2006 decision, the Court upheld the Board's 
January 2003 decision in all respects, but determined that 
the Board had lacked jurisdiction to adjudicate the CUE 
theory first raised by the veteran's attorney in the July 
2000 substantive appeal, i.e. the theory that the RO 
committed CUE in failing to consider the presumption of sound 
condition under 38 C.F.R. § 3.63.  As a result, the Court set 
aside only the portion of the Board's decision which 
adjudicated that CUE theory and otherwise dismissed the 
appeal of the Board's decision.  

In view of the Court's actions, there remains a pending 
request to revise the January 19, 1956 rating decision 
denying service connection for a nervous condition on the 
basis of CUE.  Thus, the issue of whether the January 19, 
1956 rating decision denying service connection for a nervous 
condition was clearly and unmistakably erroneous in failing 
to consider the presumption of sound condition upon entry 
into service under 38 C.F.R. § 3.63, is referred to the RO 
for initial consideration.  See Jarrell v. Nicholson, 20 Vet. 
App. 326, 334 (2006) (en banc) (holding that "the 
appropriate course of action for the Board [is] to refer the 
matter to the Board for adjudication in the first 
instance.").  


FINDINGS OF FACT

1.  In August 1955, the veteran submitted an application for 
VA compensation benefits, seeking service connection for a 
"nervous condition."  

2.  In a January 1956 rating decision, the RO denied the 
claim; although the veteran was duly notified of the RO's 
decision and her appellate rights, she did not appeal within 
the applicable time period.   


CONCLUSION OF LAW

The August 1955 claim of service connection for a nervous 
condition was adjudicated by the RO in a final January 1956 
rating decision.  Veterans Regulation No. 2(a), pt. II, par. 
III and VA Regulation 1008 (effective January 25, 1936 to 
December 31, 1957) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an August 2001 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection and 
to reopen a claim based on new and material evidence.  The 
letter further advised the veteran that her claim of service 
connection for a nervous condition/anxiety disorder had been 
previously denied and that she had been notified of that 
decision in a January 1956 letter.  She was notified that, 
because the appeal period for that decision had expired, it 
was final.

The August 2001 letter further notified the veteran of what 
part of the evidence she was to provide and what part VA 
would attempt to obtain for her.  The letter also advised the 
veteran to identify any additional information that she felt 
would support her claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial rating decision on the veteran's 
claim and does not specifically satisfy all of the notice 
requirements of section 5103(a), particularly the additional 
requirements delineated by the Court in Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice to her.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  In that regard, the Board 
notes that the veteran is represented by experienced counsel 
and, through him, has submitted argument on numerous 
occasions during the course of this appeal.  It is clear that 
the veteran, through her attorney, is aware of the provisions 
of the VCAA.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor her 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, given the nature of the issue on appeal, all 
pertinent evidence is of record.  Neither the veteran nor her 
attorney has argued otherwise.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran).  In fact, in a December 
2005 letter, the veteran's attorney acknowledged that there 
was no further argument or evidence to submit and asked that 
the Board proceed with review of the veteran's claim.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  In any event, the issue adjudicated in this 
decision is one in which the law is dispositive.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, 
the VCAA is not applicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002) (holding that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

For these reasons, a remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor her 
attorney has argued otherwise.  


Background

The veteran's service medical records show that she was seen 
in April and August 1953, and in January 1954, for "anxiety 
syndrome" and "anxiety reaction," for which she was 
prescribed Seconal.  At her March 1954 military separation 
medical examination, no complaints relevant to a psychiatric 
disorder were recorded.  Clinical evaluation of the 
psychiatric system was normal.

In August 1955, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
"nervous condition," which she indicated had begun in July 
1953.  

In support of the veteran's claim, the RO received medical 
evidence which included an August 1955 Medical Certificate 
noting that the veteran's present psychiatric illness had 
been characterized by recurrent depressions, uncontrollable 
crying, feelings of helplessness and hopelessness.  The 
diagnosis was schizoid state.

In August 1955, the RO received a letter from Dr. W., who 
indicated that he believed that the veteran's symptoms were 
"more of a behavioral problem than a psychosis."

Also received in August 1955 was a letter from Dr. F., who 
stated that he first saw the veteran in psychiatric 
consultation on May 5, 1955, at which time she demonstrated 
recurrent depression, emotional instability, lack of 
motivation, and morbid preoccupation with her own problems.  
She was treated with medication, electric shock treatments, 
and hospitalization.  The diagnosis during hospitalization in 
May 1955 was schizoid state.

The veteran was afforded a VA medical examination in 
September 1955.  After examining the veteran and reviewing 
her claims folder, the examiner concluded that the veteran 
was "an inadequate schizoid personality and introverted but 
seems to have entirely recovered from her psychosis and is 
making a fair social and industrial adjustment."  The 
diagnosis was psychosis, undifferentiated, in complete 
remission.

In September 1955, the veteran was hospitalized with a 
diagnosis on admission of schizophrenic reaction, chronic, 
undifferentiated.  The record showed that after the second 
day of hospitalization the veteran signed out against medical 
advice before a clinical diagnosis could be established.

In a January 1956 rating decision, the RO adjudicated the 
veteran's claim of service connection for a nervous 
condition.  In the rating decision, the RO characterized the 
issue as "Entitlement to service connection for psychosis."  
In summarizing the evidence, the RO noted that the veteran 
had been treated on three occasions during service for 
anxiety syndrome, but had been entirely asymptomatic at 
discharge.  The RO further summarized the post-service 
medical evidence and noted that the veteran's currently 
diagnosed psychiatric disorder, a psychosis, had been 
diagnosed more than one year subsequent to service.  

In a January 1956 letter, the RO notified the veteran of its 
decision.  Specifically, the RO notified the veteran that her 
claim had been denied because "Your nervous condition was 
not incurred in or aggravated by your service."  The veteran 
was informed of her rights to appeal the decision at any time 
within one year from the date of the notification letter, but 
she did not do so.  

In June 1999, the veteran's attorney submitted a "claim" 
entitled "Failure to Adjudicate a Claim for a Nervous 
Condition/Anxiety Disorder As Raised by The Medical Records 
and the Formal Claim of August 4, 1955."  Essentially, he 
argued that because the veteran had specifically claimed 
entitlement to service connection for a "nervous condition" 
and the January 1956 rating decision had only denied service 
connection for a "psychosis," the claim of service 
connection for a "nervous condition" remained pending.  


Applicable Law

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

Substantially similar provisions were in effect at the time 
of the January 1956 rating decision discussed above.  See 38 
U.S.C. § 709 (1952); Veterans Regulation No. 2(a), pt. II, 
par. III and Veterans Administration Regulation 1008, 
effective January 25, 1936, to December 31, 1957.

Analysis

As set forth above, it is the contention of the veteran's 
attorney that the veteran's original August 1955 claim of 
service connection for a nervous disorder remains pending.  
In supporting this argument, the veteran's attorney "relies 
on two relevant facts."  First, he claims that the January 
1956 rating decision denied "disability compensation, solely 
on the basis that no psychosis was found."  See February 14, 
2005 letter at page 4.  

Second, he argues that based on a "sympathetic reading" of 
the medical evidence which was before the RO in January 1956, 
the veteran "was suffering from a post-service non-psychotic 
disorder similar to the non-psychotic psychiatric disorder 
diagnosed and treated during service."  See February 14, 
2005 letter at page 4.  Based on this evidence, the attorney 
argues that the veteran "was entitled, in 1956, to 
adjudication of her entitlement to disability compensation 
for a non-psychotic psychiatric disorder."  See February 14, 
2005 letter at page 5.  

Despite the contentions of the veteran's attorney, however, 
the Board finds that the veteran's August 1955 claim of 
service connection for "a nervous condition" - both 
psychotic and nonpsychotic - was finally adjudicated.  The 
January 1956 rating decision specifically considered all the 
pertinent evidence of record, including the post-service 
medical evidence which contained a diagnosis of a psychosis.  
Indeed, despite the contentions of the veteran's attorney, 
the rating decision makes specific reference to post-service 
medical evidence containing diagnosis of a psychotic 
disorder, including an examination report from Dr. F. showing 
a diagnosis of schizoid state and the September 1955 VA 
medical examination containing a diagnosis of psychosis.  

After considering this evidence, however, the RO nonetheless 
concluded that service connection for a nervous condition was 
not warranted as the in-service anxiety syndrome had resolved 
by the time of service separation and the record showed that 
"[a] psychosis was first diagnosed more than one year 
subsequent to service," and "[t]here is no evidence to 
indicate a 10 percent degree of psychotic disability within 
one year from discharge."  Thus, the Board finds that there 
is no basis for the contention that the veteran's claim of 
service connection for a nervous condition is still pending 
because it was denied solely on the basis that no psychosis 
was found.  Rather, the January 1956 rating decision and 
notification letter indicate that the RO considered the 
veteran's claim of service connection on a direct, 
presumptive, and aggravation basis.  

Indeed, while RO decisions prior to February 1990 are 
generally recognized as being brief and conclusory, see e.g. 
Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996), the January 
1956 rating decision at issue in this case was relatively 
comprehensive.  In that decision, the RO specifically 
referenced the service medical records showing treatment for 
anxiety syndrome, but noted that the veteran was 
psychiatrically normal at the time of her separation from 
service.  The RO further considered the post-service medical 
evidence, specifically citing to medical evidence showing 
symptoms of depression, emotional instability, and the like, 
as well as diagnoses of schizoid state and psychosis, in 
complete remission.  After considering this evidence, the RO 
concluded that the veteran's in-service anxiety syndrome 
resolved, as she was normal at service discharge.  Moreover, 
the RO concluded that although the veteran had been diagnosed 
as having a psychosis following service, such diagnosis had 
been made more than one year following discharge and that 
there was no evidence to indicate a 10 percent degree of 
psychotic disability within one year of discharge.  

In summary, the Board finds that there is absolutely no basis 
for finding that the veteran's original August 1955 claim of 
service connection for a nervous disorder remains pending.  
In reaching this decision, the Board has considered the 
contentions of the veteran's attorney to the effect that a 
remand of this matter is required because the RO failed to 
discuss Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
in the January 2005 Statement of the Case.  

Under applicable criteria, the information set forth in the 
statement of the case must be complete enough to allow the 
appellant to present arguments before the Board.  See 38 
C.F.R. § 19.29 (2006).  Items in the statement of the case 
are to be used by the appellant in completing the substantive 
appeal to the Board.  38 C.F.R. § 20.202 (2006).

In this case, the Board finds that the January 2005 Statement 
of the Case was adequate.  It included citations to the 
appropriate regulatory provisions, as well as a lengthy 
discussion addressing the veteran's contentions.  While 
Roberson is not cited, there is no such legal requirement.  
Indeed, 38 U.S.C.A. § 5107 reads in pertinent part:  "A 
statement of the case shall include . . . [a] citation to 
pertinent laws and regulation and a discussion of how such 
laws and regulations affect the agency's decision."  The law 
does not require that judicial decisions be cited, nor does 
it require that a Statement of the Case must be tantamount to 
a legal brief.  The Board finds that the Statement of the 
Case therefore meets the requirements of 38 C.F.R. § 19.29.

Even assuming arguendo that a citation to Roberson was 
legally required, no prejudice has resulted from the RO's 
failure to cite it.  First, the case is simply not relevant 
here for the purpose the attorney cites it.  In this case, as 
set forth above, the RO did, in fact, explicitly adjudicate 
the veteran's claim of service connection for a nervous 
condition.  Regardless of its relevancy, the Board notes that 
the veteran's attorney is well aware of the Roberson case, as 
he was the attorney of record in Roberson.  Moreover, with 
respect to this case, he cited Roberson in his original 
claim, his notice of disagreement, and his substantive 
appeal.  Finally, the veteran's attorney has not specifically 
indicated how the veteran was prejudiced in this case, nor 
has he explained how a remand could cure any claimed defect 
rather than merely delaying the claim.  Indeed, as discussed 
above, the Board has determined that the Roberson case is not 
applicable here.  In view of the foregoing, a remand for 
consideration of Roberson by the RO is unwarranted.


ORDER

The appeal is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


